Title: D. Mariano to Thomas Jefferson, 22 November 1819
From: Mariano, P. D.
To: Jefferson, Thomas


					
						Sir,
						
							Lexington Ky
							9er 22d 1819
						
					
					Allow me the honour of presenting to you the first number of a literary journal, which I have undertaken with Mr Everett Professor of Greek in this University. Though I do not belong to the American family, I am very far from being a Stranger in respect to the high veneration with which every heart is here impressed for you. This is, as well the motive, as the apology for my present intrusion.
					
						I am, Sir, most respectfully,
						your devoted and obt Servant
						
							D. Mariano
						
					
				